—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered December 21, 1999, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of 4 to 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of identification and credibility, including the victim’s use of intoxicants and the minor inconsistencies in his testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations. The evidence supports the conclusion that there was no impairment of the victim’s ability to provide a detailed description of his assailant and make a reliable identification. Concur—Nardelli, J.P., Tom, Rosenberger, Wallach and Friedman, JJ.